DETAILED ACTION
	For this action, Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  the claim recites the limitation “the at least on first filtration medium”, which appears to be a misspelling of “the at least one first filtration medium”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the rejected claims recites the limitation “…wherein the temperature of the material is regulated from rising to 70°F or above”; however, this limitation is considered indefinite because the claim language as written is unclear whether “is regulated from rising to 70°F or above” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (herein referred to as “Ly”, US Pat Pub. 2015/0144557; found in IDS filed 03/11/2020) in view of Andersen, US Pat Pub. 2014/0008228.
Regarding instant Claim 1, Ly discloses a method of manufacturing a chemical liquid (Abstract; purifier for removing metal from an organic solvent, manufacturing purified organic solvent), comprising: providing system, the system comprising at least one ion exchange membrane (Abstract; Paragraph [0010]; Paragraph [0040]; PTFE membrane is an ion-exchange membrane); and processing the material with the system to produce the chemical liquid (Abstract; Paragraph [0010]; Paragraph [0025]; Paragraph [0040]; membranes of system remove chromium from organic solvent to provide purified organic solvent).
However, while Ly discloses the performance of membranes may rely on temperature (Paragraph [0004]), the reference is silent on configuring a temperature control unit and regulating a temperature of a material.
Andersen discloses an electrodialysis unit for water treatment in the same field of endeavor as Ly, as it solves the mutual problem of providing ion exchange membranes for the treatment of a liquid solvent (Abstract; Paragraph [0125]).  Andersen further discloses the configuration of a temperature control unit (Figure 1; Paragraph [0066]; Paragraph [0117]; temperature control system 9) and the regulation of the temperature of a material before and during processing of said material for the manufacture of a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system, material and processing of said material of Ly by configuring a temperature control unit, regulating a temperature of a material, and processing said material at a regulated temperature as taught by Andersen because Andersen discloses such regulation of the temperature of a material to be processed enhances the performance of the ion exchange membrane during such processing (Ly, Paragraph [0004]; Andersen, Paragraph [0066]).  
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  The combined references further disclose wherein the temperature of the material is regulated to about 65°F or below (Andersen, Paragraph [0117]; temperature is maintained at 16°C, or 60.8 °F).
Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  The combined references further disclose wherein the temperature of the material is regulated from to 70°F or above (Andersen, Paragraph [0117]; temperature is maintained at 16°C, or 60.8 °F).
Regarding instant Claim 4, Claim 1, upon which Claim 4 is dependent, has been rejected above.  The combined references further disclose wherein the temperature control unit is configured at an upstream side of the at least one ion exchange membrane (Andersen, Paragraph [0117]; temperature control system 9 
Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  The combined references further disclose wherein the system processes the material from ethyl lactate (Ly, Paragraph [0027]).
	Regarding instant Claim 6, Claim 1, upon which Claim 6 is dependent, has been rejected above.  The combined references further disclose wherein the system processes the material containing a metal component having a content about 1000 mass ppt (Ly, Paragraph [0060]; 1.5 ppb chromium solution is used, about 1000 ppt).  
	Regarding instant Claim 7, Claim 1, upon which Claim 7 is dependent, has been rejected above.  The combined references further disclose wherein the chemical liquid is produced containing a metal component having a content about 0.1 to 100 mass ppt (Ly, Paragraph [0090]; 90% of chromium content of 1000 ppt solution is removed, yielding 100 ppt, multiple passes would provide higher removal).  
	Regarding instant Claim 8, Ly discloses a chemical liquid manufacturing apparatus (Abstract; purifier for removing metal from an organic solvent, manufacturing purified organic solvent), comprising: a first system configured to process a material, the first system comprising at least one filtration medium selected as a first ion exchange membrane (Abstract; Paragraph [0010]; Paragraph [0025]; Paragraph [0040]; PTFE membrane is an ion-exchange membrane; membranes of system remove chromium from organic solvent to provide purified organic solvent).
However, while Ly discloses the performance of membranes may rely on temperature (Paragraph [0004]), the reference is silent on a temperature control unit.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the chemical liquid manufacturing apparatus of Ly by further comprising a temperature control unit as taught by Andersen because Andersen discloses such a temperature control unit regulates the temperature of a material to be processed enhances the performance of the ion exchange membrane during such processing (Ly, Paragraph [0004]; Andersen, Paragraph [0066]).  
Regarding instant Claim 9, Claim 8, upon which Claim 9 is dependent, has been rejected above.  The combined references further disclose wherein the temperature control unit is configured at an upstream side of the at least one first filtration medium (Andersen, Paragraph [0117]; temperature control system 9 provides temperature adjustment to liquid before reaching the ion exchange membrane).  
Regarding instant Claim 10, Claim 8, upon which Claim 10 is dependent, has been rejected above.  The combined references further disclose wherein the 
	Regarding instant Claim 11, Claim 8, upon which Claim 11 is dependent, has been rejected above.  The combined references further disclose wherein the temperature control unit is configured at a temperature of 65°F or below (Andersen, Paragraph [0117]; temperature is maintained at 16°C, or 60.8 °F). 
Regarding instant Claim 12, Claim 8, upon which Claim 12 is dependent, has been rejected above.  The combined references further disclose wherein the temperature of the material is regulated from to 70°F or above (Andersen, Paragraph [0117]; temperature is maintained at 16°C, or 60.8 °F).
 	Regarding instant Claim 13, Claim 8, upon which Claim 13 is dependent, has been rejected above.  The combined references further disclose comprising a particle removal filter having a pore size of 10 nm or less (Ly, Paragraph [0012]; multiple membranes/filters used in system, wherein membrane may comprise a pore size of 1-10 nm).  
	Regarding instant Claim 14, Claim 8, upon which Claim 14 is dependent, has been rejected above.  The combined references further disclose comprising a particle removal filter having a pore size of 20 nm or higher (Ly, Paragraph [0012]; multiple membranes/filters used in system, wherein membrane may comprise a pore size of 20-25 nm).  
Regarding instant Claim 15, Claim 8, upon which Claim 15 is dependent, has been rejected above.  The combined references further disclose wherein the first system is configured to process an organic solvent (Ly, Paragraph [0027]; solvent may be ethyl lactate, an organic solvent).
	Regarding instant Claim 16, Claim 15, upon which Claim 16 is dependent, has been rejected above.  The combined references further disclose wherein the organic solvent is selected from ethyl lactate (Ly, Paragraph [0027]).
	Regarding instant Claim 17, Claim 8, upon which Claim 17 is dependent, has been rejected above.  The combined references further disclose comprising a second system to process the material, and the second system comprising at least one second filtration medium, selected from a second ion exchange membrane (Ly, Paragraph [0012]; Andersen, Paragraph [0031]; Paragraph [0125]; Ly discloses multiple membranes for ion exchange; Andersen further discloses series stack of apparatus comprising membranes), wherein another temperature control unit is configured to an upstream side of the at least one second filtration medium (Andersen, Paragraph [0031]; Paragraph [0117]; Paragraph [0125]; temperature control module would be provided with each membrane within the series sequence of membranes).
	Regarding instant Claim 18, Claim 17, upon which Claim 18 is dependent, has been rejected above.  The combined references further disclose wherein the another temperature control unit is configured at a temperature of 65°F (Andersen, Paragraph [0117]; temperature is maintained at 16°C, or 60.8 °F).
	Regarding instant Claim 19, Claim 17, upon which Claim 19 is dependent, has been rejected above.  The combined references further disclose wherein the another 
	Regarding instant Claim 20, Claim 17, upon which Claim 17 is dependent, has been rejected above.  The combined references further disclose wherein the second system is configured at a downstream side of the first system (Ly, Paragraph [0012]; Andersen, Paragraph [0031]; Paragraph [0125]; multiple membranes are placed in series configuration).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189.  The examiner can normally be reached on 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        04/20/2021